DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. (US Patent Application Pub. No.: US 2013/0140933 A1) in view of Arimatsu et al. (US Patent Application Pub. No.: US 2013/0119817 A1).
For claim 1, Katsuhisa et al. disclose the claimed invention comprising: a stator (reference numeral 5) having an annular stator body (reference numeral 21a) and a plurality of stator slots (between teeth 21b) provided in an inner periphery of the stator body (see figure 3); a rotor (reference numeral 4) having a tubular rotating shaft 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an inner diameter larger than one half of an outer diameter of the rotating shaft as disclosed by Arimatsu et al. for the rotating shaft of Katsuhisa et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 8, Katsuhisa et al. disclose in each said magnet unit (reference numeral 12), the two first magnets are spaced apart (in between magnets 12, see figure 3).  
For claim 9, Katsuhisa et al. disclose the rotor having a plurality of receiving spaces (in which the magnets 12 are disposed, see figure 3) corresponding in number to the magnet units, and the receiving spaces are provided in the rotating shaft (reference numeral 11) to receive the magnet units respectively (see figure 3).  
For claim 10, Katsuhisa et al. disclose each said receiving space (in which the magnets 12 are disposed, see figure 3) being a single through hole penetrating the rotating shaft (reference numeral 11, see figure 3).  
For claim 15, Katsuhisa et al. in view of Arimatsu et al. disclose the claimed invention except for the inner diameter of the rotating shaft being 0.6 to 0.8 times as large as the outer diameter of the rotating shaft.  Arimatsu et al. further disclose an inner diameter of the rotating shaft (reference numeral 11) which can be considered to be 0.6 to 0.8 times as large as the outer diameter of the rotating shaft (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date .  

Claims 2-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. in view of Arimatsu et al. as applied to claim 1 above, and further in view of Ito et al. (US Patent Application Pub. No.: US 2007/0126304 A1).
For claim 2, Katsuhisa et al. in view of Arimatsu et al. disclose the claimed invention except for in each said magnet unit, a second magnet being further provided between the two first magnets.  Ito et al. disclose a second magnet (reference numeral 552a1) being provided between the two first magnets (reference numerals 552a2, 552a3, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second magnet as disclosed by Ito et al. in between the first magnets of Katsuhisa et al. in view of Arimatsu et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 3, Katsuhisa et al. in view of Arimatsu et al. and Ito et al. disclose the claimed invention except for in each said magnet unit, the second magnet is centered on the axis of mirror symmetry.  Ito et al. further disclose the second magnet (reference numeral 552a1) being centered on the axis of mirror symmetry (second magnet 552a1 being disposed in between the first magnets 552a2, 552a3, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
For claims 4 and 5, Katsuhisa et al. in view of Arimatsu et al. and Ito et al. disclose the claimed invention except for in each said magnet unit, the second magnet having two lateral sides spaced apart respectively from the two first magnets.  Ito et al. further disclose the second magnet (reference numeral 552a1) having two sides that are spaced apart from the two first magnets (reference numerals 552a2, 552a3, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two sides of the second magnet being spaced apart from the first magnets as disclosed by Ito et al. for the second magnet of Katsuhisa et al. in view of Arimatsu et al. and Ito et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 6 and 7, Katsuhisa et al. in view of Arimatsu et al. and Ito et al. disclose the claimed invention except for in each said magnet unit and in the radial cross section of the rotating shaft, the second magnet has a length smaller than a length of each of the two first magnets.  Ito et al. further disclose the second magnet (reference numeral 552a1) having a length smaller than a length of each of the two first magnets (reference numerals 552a2, 552a3, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length for the second magnet be smaller than the length of the first magnets as disclosed by Ito et al. for the second magnet of Katsuhisa et al. in view of 
For claims 11 and 13, Katsuhisa et al. disclose the rotor having a plurality of receiving spaces (in which the magnets 12 are disposed, see figure 3) corresponding in number to the magnet units, and the receiving spaces are provided in the rotating shaft (reference numeral 11) to receive the magnet units respectively (see figure 3).  
For claims 12 and 14, Katsuhisa et al. disclose each said receiving space (in which the magnets 12 are disposed, see figure 3) being a single through hole penetrating the rotating shaft (reference numeral 11, see figure 3).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. in view of Arimatsu et al. as applied to claim 1 above, and further in view of Nakada (US Patent Application Pub. No.: US 2013/0119807 A1).
For claim 16, Katsuhisa et al. in view of Arimatsu et al. disclose the claimed invention except for the number of the stator slots being 6 to 10 times the number of the magnet units.  Nakada discloses the number of stator slots (see figure 1, also see figure below) being 6 to 10 times the number of the magnet units (reference numeral 31, see figure 1, also figure below), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the number of the stator slots be 6 to 10 times the number of the magnet units as disclosed by Nakada for the stator slots and magnet units of Katsuhisa et al. in view of Arimatsu et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

    PNG
    media_image1.png
    563
    909
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor magnet configurations: US 20180205274 A1 (Heo; Jeong Gil et al.), US 20170288482 A1 (SUZUKI; Noriyuki et al.), US 20140091663 A1 (Hazeyama; Moriyuki et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834